EXHIBIT 10.07

EXECUTION VERSION

LOGO [g84994ex1007p1.jpg]

October 23, 2009

Syniverse Holdings, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647

Attention: General Counsel

Syniverse Technologies Services (India) Private Limited

c/o Syniverse Technologies, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647

Attention: General Counsel

 

RE: Letter Amendment No. 2 to the Acquisition Agreement.

Ladies and Gentlemen:

Reference is made herein to the Acquisition Agreement by and among VERISIGN,
INC., VERISIGN S.À.R.L., VERISIGN DO BRASIL SERVIÇOS PARA INTERNET LTDA,
VERISIGN DIGITAL SERVICES TECHNOLOGY (CHINA) CO., LTD., VERISIGN SERVICES INDIA
PRIVATE LIMITED (each, a “Seller Party”), and SYNIVERSE HOLDINGS, INC.
(“Purchaser”), dated as of August 24, 2009 (as amended, including by this letter
amendment, the “Acquisition Agreement”).

VeriSign Services India Private Limited (the “Indian Seller Subsidiary”) and
Syniverse Technologies Services (India) Private Limited (the “Indian Purchaser
Subsidiary”) have entered into an Asset Purchase Agreement dated as of the date
hereof (the “Indian Foreign Acquisition Agreement”) pursuant to Section 2.01(c)
of the Acquisition Agreement.

As used herein, the term “Indian Transferred Assets” shall mean the “Transferred
Assets”, as defined in the Indian Foreign Acquisition Agreement, the term
“Indian Closing” shall mean the completion on the Transfer Date (as defined in
the Indian Foreign Acquisition Agreement) of the transactions contemplated by
the Indian Foreign Acquisition Agreement and the term “Indian Employees” shall
mean the employees of the Indian Seller Subsidiary listed in Annexure 4 of the
Indian Foreign Acquisition Agreement. All other capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Acquisition
Agreement.

Each Seller Party and Purchaser have determined that certain of the Indian
Transferred Assets are Nonassignable Assets since the debonding process under
Indian Law in respect of such Assets has not been completed. As a result, and
for certain other purposes, each Seller Party and Purchaser are entering into
this letter agreement, and the Indian Seller Subsidiary and

 

1



--------------------------------------------------------------------------------

the Indian Purchaser Subsidiary are entering into the Indian Foreign Acquisition
Agreement, pursuant to Section 2.09(b) of the Acquisition Agreement to implement
certain provisions of Section 2.09(a) of the Acquisition Agreement.

Each Seller Party, Purchaser and Indian Purchaser Subsidiary hereby agree as
follows:

1. Notwithstanding any provision of the Acquisition Agreement to the contrary,
the Indian Transferred Assets shall not be sold, transferred, conveyed and
assigned at the Closing pursuant to Section 2.01(a) of the Acquisition Agreement
and instead shall be transferred at the Indian Closing in accordance with the
Indian Foreign Acquisition Agreement. During the period between the Closing and
the Indian Closing, the Indian Transferred Assets and the Indian Employees will
continue to remain in the ownership of, and will be used by, the Indian Seller
Subsidiary to provide certain Transition Services (as defined in the Transition
Services Agreement) pursuant to the Transition Services Agreement.

2. Notwithstanding anything to the contrary contained in the Acquisition
Agreement, each Seller Party and Purchaser agree as follows with respect to
Liabilities related to the Indian Transferred Assets and the Indian Employees:

(a) all such Liabilities that would have been Retained Liabilities had the
Indian Closing occurred at the Closing shall continue to be considered Retained
Liabilities for all purposes of the Acquisition Agreement;

(b) all such Liabilities that constitute Assumed Liabilities for purposes of the
Indian Foreign Acquisition Agreement shall, from and after the Indian Closing,
be deemed to be Assumed Liabilities for purposes of the Acquisition Agreement;
and

(c) all other such Liabilities shall be retained by the Indian Seller
Subsidiary, but subject to the rights of the Indian Seller Subsidiary and the
other VeriSign Parties (as defined in the Transition Services Agreement) under
the Transition Services Agreement, including Section 4.03 thereof.

3. $1,042,677 of the Estimated Purchase Price (which is the equivalent of INR
48,474,066, based on an exchange rate of $1.00 to INR 46.49) that is payable by
Purchaser to Seller at the Closing in accordance with Section 2.07(b) of the
Acquisition Agreement shall be deemed to be a deposit made on behalf of the
Indian Purchaser Subsidiary with the Seller on behalf of the Indian Seller
Subsidiary in respect of the purchase price payable pursuant to Section 4 of the
Indian Foreign Acquisition Agreement. At the Indian Closing, subject to the
payment of INR 48,474,066 by the Indian Purchaser Subsidiary to the Indian
Seller Subsidiary, Seller shall deliver the U.S. dollar equivalent (based on the
exchange rate posted on Bloomberg.com at 4 p.m. (U.S. Eastern Time) on the
Business Day immediately prior to the date of the Indian Closing) of INR
48,474,066 to such account as the Purchaser shall designate.

4. Except as otherwise expressly provided for herein, for all other purposes of
the Acquisition Agreement, including for purposes of Section 2.03(b) and
Section 2.04 and the calculation of the Estimated Working Capital and the Final
Working Capital, the transfer of the Indian Transferred Assets shall be deemed
to have occurred at the Closing.

 

2



--------------------------------------------------------------------------------

5. For the avoidance of doubt, all terms and obligations included in Article VI
of the Acquisition Agreement shall be honored by all parties hereto with respect
to all Employees (as such term is defined in the Acquisition Agreement),
including those Employees located in India.

6. Notwithstanding Section 5 hereof, with respect only to the Indian Employees,
all references to the Closing Date in Article VI of the Acquisition Agreement
shall be deemed to mean the Transfer Date.

7. The sections entitled “India” in A. and B. of Part II of Section 6.01(a) to
the Disclosure Schedule to the Acquisition Agreement are hereby deleted in their
entirety and replaced with the following:

Part II: Transfer Mechanism for Non-U.S. Transferred Employees under Foreign Law

A. Overview of Transfer Mechanisms for Non-U.S. Offerees under Foreign Law for
Section 6.01(a) of the Agreement

India

 

  •  

Prior to the Transfer Date (as defined in the Indian Foreign Acquisition
Agreement), Purchaser to extend an offer of employment in such form as may be
required to comply with the laws and regulations of India, to each Offeree (as
used in this paragraph only, this term shall have the meaning ascribed to it in
the Indian Foreign Acquisition Agreement). Effective on the Transfer Date,
(1) Seller to terminate employment of, or accept resignation from, each Offeree,
and (2) Purchaser to hire each Offeree who accepts Purchaser’s offer of
employment pursuant to the terms of such employment offer. For the avoidance of
doubt, (i) the termination or resignation of Offerees is intended to be a break
in employment with Seller and (ii) Offerees hired by Purchaser are subject to
new terms and conditions of employment consistent with the terms of the
following paragraph, the last paragraph of this Schedule, and the applicable
terms of Article VI of the Agreement.

 

  •  

Except as (1) outlined in the following sentence or (2) would provide a
duplication of benefits, Purchaser to recognize years of service with Seller for
purposes of determining benefit eligibility. With regard to the India Gratuity
Fund, Purchaser to recognize years of service with Seller only for those
Transferred Employees in India who have accrued less than four (4) years and 240
days of service on the Transfer Date.

 

3



--------------------------------------------------------------------------------

B. Liabilities Assumed by Purchaser under Section 6.02(b) of the Agreement.

India

 

  •  

Purchaser will assume liability for years of service accrued with Seller under
the India Gratuity Fund for those Transferred Employees in India who have
accrued less than four (4) years and 240 days of service on the Transfer Date.

8. Section 10.01(a)(ii) of the Acquisition Agreement is hereby amended to add
the following at the end thereof:

“or by the Indian Seller Subsidiary of its covenants contained in the Indian
Foreign Acquisition Agreement;”.

9. Section 10.01(b)(ii) of the Acquisition Agreement is hereby amended to add
the following at the end thereof:

“or by the Indian Purchaser Subsidiary of its covenants contained in the Indian
Foreign Acquisition Agreement;”.

10. Exhibit D of the Acquisition Agreement is hereby amended by (i) adding to
the Transition Services Agreement the additional Transition Services Schedules
(as defined in the Transition Services Agreement) included as Annex I hereto and
(ii) adding to Exhibit D the form Reverse Services Letter Agreement, together
with the schedules thereto, included as Annex II hereto.

11. Purchaser hereby acknowledges that between the date of the Acquisition
Agreement and the Closing Date, Seller has entered into or amended the Material
Contracts as set forth on Annex III hereto. Such acknowledgement shall be deemed
to be Purchaser’s consent for the purposes of Section 5.01 of the Acquisition
Agreement.

12. Each Seller Party, Purchaser and the Indian Purchaser Subsidiary hereby
waive compliance by any party to the Acquisition Agreement with the time periods
prescribed for action by such party prior to the Closing or the Closing Date set
forth in the following Sections of the Acquisition Agreement:

(a) Section 2.01(a) (not less than five Business Days prior to the Closing Date
to designate Purchaser Subsidiaries to purchase the Transferred Assets),

(b) Section 2.02(a) (not less than five Business Days prior to the Closing Date
to designate Purchaser Subsidiaries to assume the Assumed Liabilities),

(c) Section 2.03(b) (not less than five Business Days prior to the Closing Date
to deliver a good faith estimate of the Working Capital),

(d) Section 2.05 (at least two Business Days prior to the Closing to satisfy or
waive all of the conditions to the obligations of the parties set forth in
Article VIII),

(e) Section 2.07(b) (two Business Days prior to the Closing Date to designate
the accounts for wiring funds),

 

4



--------------------------------------------------------------------------------

(f) Section 2.09(a) (five Business Days prior to the Closing Date to advise
Purchaser in writing of (i) any Material Contracts with a Material Customer with
respect to which a Consent is required for assignment and (ii) if, to the
Knowledge of Seller, Seller has received any written notice that such Material
Customer will not agree to the assignment),

(g) Section 5.09(b) (five days prior to the Closing for TNS to deliver an
executed ATLAS Sublicense to Purchaser in order to release Seller of its
obligation to provide to TNS a written waiver of TNS’s obligation to obtain an
ATLAS Sublicense), and

(h) Section 6.01(a) (no later than two weeks prior to the Closing to update Part
I of Section 6.01(a) of the Seller Disclosure Schedule and not later than three
days prior to the Closing Date for Purchaser to offer employment to certain
Employees).

13. Purchaser hereby waives fulfillment of the condition set forth in
Section 8.03(d) of the Acquisition Agreement.

14. None of the Consents to assignment of any Assumed Contract or Shared
Contract is intended to or shall amend, modify, limit, extend, or add to the
Acquisition Agreement. In the event of any conflict or inconsistency between any
such Consent and the terms of the Acquisition Agreement, the terms of the
Acquisition Agreement shall govern and remain in full force and effect as
between the parties.

15. The Indian Foreign Acquisition Agreement is entered into pursuant to and in
furtherance of the Acquisition Agreement. In the event of any conflict between
the provisions of the Indian Foreign Acquisition Agreement and the Acquisition
Agreement, the provisions of the Acquisition Agreement shall prevail.

Except as specifically stated above, the Acquisition Agreement remains in full
force and effect.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

Very truly yours, VERISIGN, INC. By:  

/s/ Kevin A. Werner

  Name:   Kevin A. Werner   Title:   SVP. Corp. Dev. & Strategy VERISIGN
S.À.R.L. By:  

/s/ Kevin A. Werner

  Name:   Kevin A. Werner   Title:   Authorized Signatory

VERISIGN DO BRASIL SERVIÇOS PARA INTERNET LTDA

By:  

/s/ Kevin A. Werner

  Name:   Kevin A. Werner   Title:   Authorized Signatory

VERISIGN DIGITAL SERVICES TECHNOLOGY (CHINA) CO., LTD.

By:  

/s/ Kevin A. Werner

  Name:   Kevin A. Werner   Title:   Authorized Signatory

VERISIGN SERVICES INDIA PRIVATE LIMITED

By:  

/s/ Kevin A. Werner

  Name:   Kevin A. Werner   Title:   Authorized Signatory

SIGNATURE PAGE – LETTER

AMENDMENT NO. 2 TO AA



--------------------------------------------------------------------------------

Accepted and Agreed:

 

SYNIVERSE HOLDINGS, INC. By:  

/s/ Tony G. Holcombe

  Name:   Tony G. Holcombe   Title:   Chief Executive Officer SYNIVERSE
TECHNOLOGIES SERVICES (INDIA) PRIVATE LIMITED By:  

/s/ Tony G. Holcombe

  Name:   Tony G. Holcombe   Title:   Chief Executive Officer

SIGNATURE PAGE – LETTER

AMENDMENT NO. 2 TO AA



--------------------------------------------------------------------------------

Annex I to the Letter Amendment

Additional Transition Service Schedules

 

1



--------------------------------------------------------------------------------

Schedule VI

Indian Transferred Assets and Employees - Transition Service Schedule

Service Provider: VeriSign, Inc. and its subsidiaries (collectively, “Service
Provider”)

Service Recipient: VERISIGN ICX CORPORATION, a Delaware corporation (“ICX”) and
Syniverse Holdings, Inc., a Delaware Corporation (“Syniverse”) and their
subsidiaries (collectively, “Service Recipient”)

 

1. Transition Services Agreement:

Terms capitalized, but not defined in this Transition Service Schedule shall
have the meanings assigned to them in the Transition Services Agreement entered
into between Syniverse Holdings, Inc., ICX and VeriSign, Inc., dated as of
October 23, 2009 (the “Agreement”),

 

2. Functional Area:

All VeriSign employees located in the Bangalore facility listed in Annexure 4 of
the Asset Purchase Agreement (the “Indian Foreign Acquisition Agreement”) dated
as of October 23, 2009, between VeriSign Services India Private Limited and
Syniverse Technologies Services (India) Private Limited (such employees, the
“Indian Employees”)

All Transferred Assets, as such term is defined in the Indian Foreign
Acquisition Agreement (the “Indian Transferred Assets”).

 

3. Start/End Date: The Transition Services described in this Transition Services
Schedule shall begin on the Closing Date and shall end on the Transfer Date (as
such term is defined in the Indian Foreign Acquisition Agreement). The Service
Recipient may not terminate the Transition Service until the Transfer Date.

 

4. Summary of Transition Services

 

Transition Service Name

 

Description

A. General Business Services

General Business Services of Indian Employees and Indian Transferred Assets  
The Service Provider will provide Transition Services for the benefit of the
Service Recipient. The Transition Services provided by the Service Provider will
be performed by the Indian Employees and will be substantially similar to the
services provided by the Indian Employees to the Business during the six (6)
month period prior to the Closing Date. The Service Provider shall strive to
achieve Service Recipient’s objectives, requirements and instructions as to the
Transition Services to be performed by Service Provider, including as to
priorities, timing, quality, and scope. Service Provider shall not enter into
any contracts or other commitments on Service Recipient’s behalf or otherwise
hold itself out as an agent of Service Recipient without prior written approval
from Service Recipient. The Indian Employees will continue to be the employees
of the Service Provider and shall be under the exclusive direction, supervision,
and control of the Service Provider at all times until the Transfer Date. Any
requests for additions or modifications to Transition Services by the

 

2



--------------------------------------------------------------------------------

 

Service Recipient must be made by contacting the Coordinator for the Service
Provider (not the Indian Employees). The Indian Employees’ work shall be
dedicated exclusively to the provision of Transition Services by the Service
Provider to the Service Recipient.

 

During the term of this Transition Services Schedule, Service Provider shall
provide Service Recipient representatives with visitor access to Service
Provider’s Bangalore facility as reasonably requested by Service Recipient from
time to time.

 

5. Total Compensation:

During the term of this Transition Services Schedule, as set forth in Section 3,
the Service Recipient shall pay Service Provider fees for the Transition
Services described in this Schedule. Such fees shall include, but shall not be
limited to, all reasonable out of pocket costs and expenses directly relating to
Indian Employees performance of Transition Services. The fees shall be exclusive
of facilities and hosting costs which are covered under separate TSA schedules.

 

6. Fees:

The fees for the Transition Services shall be passed through to Service
Recipient at cost. Service Recipient shall withhold $100,000 from each monthly
invoice for the Transition Services, which amounts shall be retained by Service
Recipient until the Transfer Date and shall be paid by Service Recipient to
Service Provider within two Business Days after the Transfer Date.

 

7. Coordinator for Service Provider:

 

Name:   Shekhar Kirani Address:  

No 6/B, 7th Main 80 Feet Road Koramangala Koramangala Industrial Layout,

Office 1

Bangalore, Karnataka, CA

IN 560034

Telephone No.:   +91-80-4256-5005 Email address:   skirani@verisign.com

 

8. Coordinator for Service Recipient:

 

Name:   Arvind Taranath Telephone No.:   (831) 431-3490 Email address  
arvind.taranath@syniverse.com

 

3



--------------------------------------------------------------------------------

Schedule VII

Rafael Gaino CALA Project Management Support - Transition Service Schedule

Service Provider: VeriSign Inc. (collectively, “Service Provider”)

Service Recipient: Syniverse Holdings, Inc. and its subsidiaries (collectively,
“Service Recipient”)

 

1. Transition Services Agreement:

Terms capitalized, but not defined in this Transition Service Schedule shall
have the meanings assigned to them in the Transition Services Agreement (the
“Agreement”) entered into between Syniverse Holdings, Inc., VeriSign ICX
Corporation and VeriSign, Inc. as of October 23, 2009.

 

2. Functional Area: Project Management Support

 

3. Start/End Date: The Transition Services described in this Transition Services
Schedule shall begin on the Closing Date and shall end upon the earlier of
(i) Service Recipient’s completion or receipt of Rafael Gaino’s H-1 visa, or
(ii) 60 days after the Closing Date. Upon meeting condition (i), the Service
Provider shall terminate employment and the Service Recipient shall make an
employment offer to Rafael Gaino consistent with the process defined for other
US based employees in the Acquisition Agreement between the Service Provider and
Service Recipient.

 

4. Summary of Transition Services

 

Transition Service Name   

Description

B. CALA Project Management Project Management    Provide Project Management
support for ICSMS and ICMMS for CALA customers.

 

5. Total Compensation:

During the term of this Transition Services Schedule, as set forth in Section 3,
the Service Recipient shall pay Service Provider fees for the Transition
Services described in this Schedule in the estimated amount of $50/per hour.
Such fees shall include, but shall not be limited to, all reasonable out of
pocket costs and expenses directly relating to Gaino’s performance of services
on behalf of the Service Recipient.

 

6. Fees:

Total estimated hours: 160 per month

Fees per Month - $8,000

 

7. Coordinator for Service Provider:

 

Name:   Taifa Harris, Program Manager, Corporate Development, VeriSign
Telephone No.:   650.793.4521. Email address:   taharris@verisign.com

 

8. Coordinator for Service Recipient:

 

Name:   Lila Kanda Telephone No.:   650-426-3709 Email address:  
lila.kanda@syniverse.com

 

1



--------------------------------------------------------------------------------

Schedule VIII

Jim Tall Finance (Invoicing) Support - Transition Service Schedule

Service Provider: Verisign Inc and m-Qube Inc (collectively, “Service Provider”)

Service Recipient: Syniverse Holdings, Inc. and its subsidiaries (collectively,
“Service Recipient”)

 

1. Transition Services Agreement:

Terms capitalized, but not defined in this Transition Service Schedule shall
have the meanings assigned to them in the Transition Services Agreement (the
“Agreement”) entered into between Syniverse Holdings, Inc., VeriSign ICX
Corporation and VeriSign, Inc. as of October 23, 2009.

 

2. Functional Area: Finance Support

 

3. Start/End Date: The Transition Services described in this Transition Services
Schedule shall begin on the Closing Date and shall end upon the earlier of
(i) Service Recipient’s termination of this Transition Services Schedule, or
(ii) December 31, 2009 (the “Term”) or (iii) the date that Jim Tall ceases to be
an employee of the Service Provider or one of its Affiliates, any reason
whatsoever.

 

4. Summary of Transition Services

 

Transition Service Name

  

Description

A. Finance Support

OCSMS process    Work with product to ensure all detail is received for all
customers in order to bill accurately. At this point, much of this process is
manual because of limitations with the product group. Estimated at 20 hrs/month.
VMES process    Run a process in parallel to RMS to ensure correct rating. This
is the 4th month of billing this product. Modifications are being made each
month to improve the process. Manually produce invoice backup. Estimated at 20
hrs/month. ICSMS process    Run program to identify customer and billable amount
for upload to RMS. Estimated at 2 hrs/month.

 

5. Total Compensation:

During the term of this Transition Services Schedule, as set forth in Section 3,
the Service Recipient shall pay Service Provider fees for the Transition
Services described in this Schedule in the estimated amount of $80/per hour.
Such fees shall include, but shall not be limited to, all reasonable out of
pocket costs and expenses directly relating to Tall’s performance of services on
behalf of the Service Recipient.

 

8. Fees:

Total estimated hours: 42

 

Monthly:   $3,360

 

1



--------------------------------------------------------------------------------

7. Coordinator for Service Provider:

 

Name:   Jim Tall Telephone No.:   617-673-2361 Fax No.:   617-673-2494 Email
address:   jtall@verisign.com

 

8. Coordinator for Service Recipient:

 

Name:   Dave Conti Address:   Watertown, MA Telephone No.:   617-673-2310 Email
address:   david.conti@syniverse.com

 

2



--------------------------------------------------------------------------------

SCHEDULE IX

VERIZON WIRELESS CAMPAIGN ADMIN TOOL (CAT) TSA

Service Provider: VeriSign, Inc. and M-QUBE Inc. or its Subsidiaries
(collectively, “M-QUBE”)

Service Recipient: Syniverse Holdings, Inc. or its Subsidiaries (collectively,
“Purchaser”)

 

1. Transition Services Agreement

Terms capitalized but not defined in this Transition Service Schedule shall have
the meanings assigned to them in the Transition Services Agreement (the
“Agreement”) entered into between Syniverse Holdings, Inc., VeriSign ICX
Corporation and VeriSign, Inc., dated as of October 23, 2009.

 

2. Functional Area: Production Operations

 

3. Initial Term: The Initial Term for the Services described in this Transition
Service Schedule shall begin on the Closing Date and shall end six (6) months
thereafter. Purchaser or its designated subsidiary can terminate the Transition
Service at any time by giving M-QUBE Inc. 30 days prior written notice. At any
time after six (6) months, M-QUBE may terminate this agreement for any reason
with 120 days prior written notice.

Service Provider will have the right to assign this Transition Services
Agreement to any buyer of M-Qube, Inc. Should such buyer decline to assume the
Transition Service Agreement, Service Provider shall have the right to terminate
this agreement as it relates to facility, with 90 days prior notice to Service
Recipient.

 

4. Product Summary:

 

Service Name

 

Description

Verizon Wireless (VzW) Campaign Admin Tool (CAT)   M-QUBE Inc. will maintain the
VzW CAT tool in the manner indicated in Section (5) on behalf of the Purchaser
in order to allow Purchaser sufficient time to relocate the service to the data
center they specify.

 

5. Description of VzW CAT Services:

 

Country

  

Service(s)

US   

M-QUBE currently supports a product called CAT. The CAT product is comprised of
a GUI, load balanced Application Servers, ldap service and Oracle database.
Vendors to VzW from around the country utilize this product over the web to
configure mobile messaging campaigns with VzW. This configuration is part of the
workflow that VzW uses for all off-deck campaigns.

 

There is no transactional model in this product, and the carrier is billed a
flat monthly fee for upkeep of the product.

US   

(i) Platform Availability

 

M-QUBE will continue to provide availability for shared infrastructure for the
business products consistent with availability levels in place as of the Close
Date.

US   

(ii) Escalation Procedures

 

M-QUBE will continue its normal escalation procedure during the Term and will
notify Purchaser of escalations related to the business platforms.

 

3



--------------------------------------------------------------------------------

Country

  

Service(s)

US   

(iii) Incident Management

 

M-Qube will perform incident management for the CAT product/application which
shall consist of day-to-day 24x7x365 monitoring and support.

US   

Product Upgrades

 

Purchaser will be responsible for all software and/or Product upgrades to the
CAT platform during the Term of this agreement. M-QUBE will facilitate remote
access to the platform in the data center in order to complete such upgrades.

 

6. Support Levels:

M-QUBE Inc. will maintain existing support levels for the CAT tool in the M-QUBE
Inc. environment equivalent to support levels as of the Closing Date

 

7. Method of Fees:

Total Monthly Fee

 

Total   $0,000

 

8. Compensation Adjustments Process:

Any adjustments to the scope or timing of the Transition Services described in
this Schedule shall be in accordance with the procedures contained in Article II
of the Agreement.

 

9. Migration Support:

M-QUBE Inc. will assist in the migration efforts with knowledge and
documentation related to the CAT platform, in addition to participating in
coordinated activities to cutover services.

 

10. Transition Project Manager for M-QUBE Inc.:

 

Name:   Taifa Harris Address:   Mountain View, CA Telephone No.:   650 426 4521
Email address:   tharris@verisign.com

 

11. Transition Project Manager for Purchaser or its designated subsidiary:

 

Name:   Steve Phillips Telephone No.:   831-869-9634 Email address:  
steven.philips@syniverse.com

Annex II to the Letter Amendment

Form Reverse Services Letter Agreement

 

4



--------------------------------------------------------------------------------

Annex II to the Letter Amendment

Form Reverse Services Letter Agreement

 

5



--------------------------------------------------------------------------------

October 23, 2009

Syniverse Holdings, Inc. and

VeriSign ICX Corporation

8125 Highwoods Palm Way

Tampa, FL 33647

Attention: General Counsel

 

Re: Transition Services Letter Agreement (the “Letter Agreement”) regarding the
provision of certain Transitional Services by VERISIGN ICX CORPORATION and/or
SYNIVERSE HOLDINGS, INC. (collectively, “Service Provider”) to VERISIGN, INC
(“Service Recipient”).

Ladies and Gentlemen:

Reference is made herein to that certain Transition Services Agreement dated as
of October 23, 2009, between VERISIGN, INC., on the one hand, and VERISIGN ICX
CORPORATION and SYNIVERSE HOLDINGS, INC., on the other hand (the “Transition
Services Agreement”).

Service Provider and Service Recipient hereby agrees as follows:

Upon the terms and subject to the conditions set forth herein, in the Transition
Services Agreement and in the Transition Service Schedules attached hereto,
Service Provider shall provide, cause its Subsidiaries to provide, or otherwise
make available, to Service Recipient, and Service Recipient shall receive, the
Transition Services described in the Transition Services Schedules attached
hereto.

The parties may enter into one or more Transition Services Schedules pursuant to
this Letter Agreement.

All the terms and conditions of the Transition Services Agreement are hereby
incorporated by reference in their entirety to this Letter Agreement, and terms
capitalized, but not defined in this Letter Agreement shall have the meanings
assigned to them in, or incorporated by reference to, the Transition Services
Agreement; provided that, in each case (except for the Recitals), for the
purposes of this Letter Agreement, (i) each collective reference to “ICX” and/or
“Purchaser” in the Transition Services Agreement shall be deemed to be a
reference to “Service Recipient” (as defined herein) and (ii) each reference to
“Seller” or “VeriSign” (including as part of another defined term such as
“VeriSign Party” or “VeriSign Indemnitees”) shall be deemed to be a reference to
“Service Provider” (as defined herein); provided further, that for purposes of
this Letter Agreement, the following Sections of the Transition Services
Agreement shall be replaced entirely by the corresponding Sections contained on
Schedule A attached hereto: Section 2.03, Section 2.06(a), Section 2.13 and
Section 6.18

[signature page follows]

 

6



--------------------------------------------------------------------------------

Very truly yours, VERISIGN, INC. By:  

 

  Name:   Title:   Date:

Accepted and Agreed:

 

VERISIGN ICX CORPORATION By:  

 

  Name:   Title:   Date:

Accepted and Agreed:

 

SYNIVERSE HOLDINGS, INC. By:  

 

  Name:   Title:   Date:

 

7



--------------------------------------------------------------------------------

Annex III

Certain Material Contracts

Amendment to the Inter-Carrier Multi-Media Messaging Service Agreement by and
between VeriSign, Inc. and AT&T Mobility LLC dated as of 10/8/09.

Managed Services Exhibit A-1 to the Managed Services Agreement (AT&T Contract
No. 20080320.078.C) for Consumer Tap Gateway Service, by and between VeriSign,
Inc. and AT&T Mobility LLC dated as of 9/30/09.

 

1